FILED
                            NOT FOR PUBLICATION
                                                                             JUL 24 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


SALVADOR SANCHEZ                       )      No. 17-72669
VALENCIA,                              )
                                       )      Agency No. A099-999-935
      Petitioner,                      )
                                       )      MEMORANDUM*
      v.                               )
                                       )
WILLIAM P. BARR, Attorney              )
General,                               )
                                       )
      Respondent.                      )
                                       )

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted July 9, 2019**
                                 Portland, Oregon

Before: FERNANDEZ, TASHIMA, and OWENS, Circuit Judges.

      Salvador Sanchez Valencia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (BIA) denial of his application for




      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
asylum,1 withholding of removal,2 and Convention Against Torture (CAT) relief.3

We deny the petition.

      (1)      The BIA’s determination that an alien is “not eligible for asylum must

be upheld if ‘supported by reasonable, substantial, and probative evidence on the

record considered as a whole.’” INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.

Ct. 812, 815, 117 L. Ed. 2d 38 (1992) (quoting 8 U.S.C. § 1105a(a)(4)). “It can be

reversed only if the evidence presented . . . was such that a reasonable factfinder

would have to conclude that the requisite fear of persecution existed.” Id.; see also

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). When an alien seeks to

overturn the BIA’s adverse determination, “he must show that the evidence he

presented was so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.” Elias-Zacarias, 502 U.S. at 483–84, 112 S. Ct. at

817. The same standard applies to credibility determinations. See Lanza v.

Ashcroft, 389 F.3d 917, 933 (9th Cir. 2004); Alvarez-Santos v. INS, 332 F.3d 1245,

1254 (9th Cir. 2003); see also Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014).


      1
          8 U.S.C. § 1158.
      2
          8 U.S.C. § 1231(b)(3).
      3
      See United Nations Convention Against Torture and Other Cruel, Inhuman
or Degrading Treatment or Punishment, adopted Dec. 10, 1984, S. Treaty Doc. No.
100-20, 1465 U.N.T.S. 85, implemented at 8 C.F.R. § 1208.18.

                                           2
However, when a determination is based upon credibility, “a specific, cogent

reason for any stated disbelief” must be offered. Guo v. Ashcroft, 361 F.3d 1194,

1199 (9th Cir. 2004) (citation omitted).

      We have reviewed the record and are satisfied that the BIA’s decision is

supported by substantial evidence. The BIA properly noted the inconsistencies in

Sanchez’s story about the incident that allegedly resulted in his persecution by a

vigilante group in the small area where he lived. Thus, the BIA did not err when it

determined that his claim of persecution would not support a grant of asylum.4

      (2)    Because Sanchez did not meet his burden regarding asylum, he

necessarily failed to establish eligibility for withholding of removal. See Bingxu

Jin v. Holder, 748 F.3d 959, 967 (9th Cir. 2014); Ghaly v. INS, 58 F.3d 1425, 1429

(9th Cir. 1995).

      (3)    The evidence in the record does not compel a determination that it is

more likely than not that Sanchez would be tortured in Mexico. Thus, he is not

entitled to CAT relief. See Del Cid Marroquin v. Lynch, 823 F.3d 933, 937 (9th


      4
       We have not overlooked Sanchez’s claim that the BIA erred in making its
determination regarding his possible relocation to another part of Mexico. See
Arredondo v. Holder, 623 F.3d 1317, 1320 (9th Cir. 2010); Afriyie v. Holder, 613
F.3d 924, 935 (9th Cir. 2010); see also INS v. Orlando Ventura, 537 U.S. 12, 18,
123 S. Ct. 353, 356, 154 L. Ed. 2d 272 (2002) (per curiam). However, in light of
the credibility determination, we need not and do not consider the relocation issue.

                                           3
Cir. 2016) (per curiam); Wakkary v. Holder, 558 F.3d 1049, 1067–68 (9th Cir.

2009); Almaghzar v. Gonzales, 457 F.3d 915, 922–23 (9th Cir. 2006); Nahrvani v.

Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005).

      Petition DENIED.




                                        4